DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/22/2021. As directed by the amendment: no claims have been amended, claims 5-9 have been cancelled, and no claims are added. Thus, claims 1-4 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mackenzie (US 6692462). Applicant argues that Purdy does not disclose an electrosurgical instrument. Purdy teaches that an endoscope is inserted through the catheter that is placed into the passageway of the sheath (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy (US 2003/0014016); in view of Mackenzie (US 6692462).
Regarding Claim 1, Purdy discloses an intervertebral disc surgical system for use with an electrosurgical instrument having an elongated tubular member housing and an electrosurgical electrode for excising of or shrinking tissue, comprising: at least one optical cannula (elongate member (26); Fig.11) configured with a working channel (sub-elongated member (76)) and an optical channel (sub-elongated member (78)), wherein the working channel and the optical channel are substantially cylindrical tubes positioned parallel to and abutting one another (the sub-elongated members (76 and 78) are cylindrical parallel tubes that abut one another as seen in Figs.11-12), wherein the working channel is configured to receive the elongated tubular member of the electrosurgical instrument (the sub-elongated member (76) is fully capable of receiving an elongated tubular member, since the first passageway (58) of the sub-elongated member (76) is hollow) and the optical channel is configured to receive an optical scope (the sub-elongated member (78) is fully capable of receiving an optical scope, since the second passageway (74) of the sub-elongated member (78) is hollow), the optical cannula having an optical cannula operative end for entering an operative field of a patient (Fig.1), wherein the working channel extends further toward the operative field than the optical channel (the sub-elongated member (76) is longer than the sub-elongated member (78), so the sub-elongated member (76) is fully capable of extending further towards the operative field than the sub-elongated member (78)); the working channel (76) is permitted to protrude further into the operative field than the optical channel (the sub-, a dilator configured to slide over a guide wire (guidewire (44)) (After introducing a guidewire, such as guidewire 44, into the subarachnoid space, the operator may dilate the tract created by the guidewire using one or more medical devices suited for that purpose, such as dilators; parag. [0056], lines 1-4) and slide into the working channel (If an operator uses a dilator, a medical device such as sheath 24 may be passed over the dilator, and the dilator can then be removed through the passageway of the sheath; parag. [0056], lines 9-12); and an optical channel plug (hub (62)) with a diameter sufficient to slide within the optical channel (the hub (62) is inserted into both channels, since the hub (62) is inserted into the elongated member (26) as seen in Fig.3).
Purdy does not appear to disclose an outer sheath having a lumen and an oval shape configured to receive the optical and the working channels by a sliding contact wherein the outer sheath has a tapered operative end for entering the operative filed. Purdy does not explicitly disclose a tapered dilator with an oval shape that has a length and a tapered dilator end such that the tapered dilator end is positioned flush with the sheath operative end when the tapered dilator is positioned in the outer sheath.
Mackenzie teaches it was known in the art to have external radially expandable sleeve (52) with a lumen that slidably receive a sleeve introducer (50) (the sleeve introducer 50 may be placed within the lumen of the radially expandable sleeve 52 to form an assembly having a tapered distal end which facilitates introduction over the guidewire 54; column 6, lines 39-42), and the radially expandable sleeve (52) has a circular shape (Fig.4A) and a tapered distal end (60) that enter the operative field (Fig.4B). Mackenzie also teaches a tapered dilator (30) (the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Purdy to incorporate the teachings of Mackenzie to have a tapered outer lumen and a tapered dilator in order to facilitate passage of the surgical system into the target area.
Regarding Claim 4, Purdy as modified discloses the system according to Claim 1, and further discloses comprising an electrosurgical instrument with a diameter sufficient to be positioned through the working channel (A device such as one of the catheters or sheaths discussed below that has a passageway through which an endoscope is passed and with which an endoscope is used does not become an endoscope as a result; parag. [0026], last sentence).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy (US 2003/0014016); in view of Mackenzie (US 6692462) and Mahurkar (US 5221255).
Regarding Claim 2, Purdy as modified discloses the system according to Claim 1, and further discloses wherein the optical channel has an entrance end (the end towards the valve apparatus (36)) opposite from the optical channel operative end (the end that is inserted into the patient).
Purdy does not appear to disclose that the entrance end is angled with respect to the working channel.
Mahurkar teaches it was known in the art to have an angled entrance (Fig.1) end of lumen (13; Fig.2) where the extension lumen (44) is located.

Regarding Claim 3, Purdy as modified discloses the system according to Claim 2, and further discloses wherein the optical channel comprises a port (end port located in the patient) in fluid communication with the optical channel for evacuating or providing fluids to the optical channel (fluid may be introduced through one passageway to a desired location, and withdrawn through another passageway; parag. [0076], lines 5-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783